DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Murphy on 05-07-2021.
The application has been amended as follows: 

Claim 24 should be (in part):
24.  A method for detecting an ion or molecule analyte in a liquid sample using [[an]] the apparatus of claim 1…

Claim 25 should be (in part):
25.  A method for monitoring a nucleic acid polymerization reaction using [[an]] the apparatus of claim 1…

26.  A method for quantifying one or more ion or molecule analytes in a liquid sample, using [[an]] the apparatus of claim 18…

Allowable Subject Matter
Claims 1-26 are allowed.

Response to Arguments
Applicant’s arguments, see page 7, filed 05-07-2021, with respect to the objection to the Abstract have been fully considered and are persuasive.  The objection to the Abstract has been withdrawn. 
Applicant’s arguments, see pages 8 and 9, filed 05-07-2021, with respect to the rejection of claim 1 under Schmidt have been fully considered and are persuasive.  The rejection(s) of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852